STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                           NO.      2021    KW   1533

VERSUS


JOHN    KEVIN     O'   DOWD                                        FEBRUARY         25,   2022




In   Re:         John     Kevin       O' Dowd,              for
                                                 applying          supervisory            writs,

                 22nd     Judicial      District   Court,   Parish      of    St.     Tammany,
                 No.    506, 284.




BEFORE:          WHIPPLE,      C. J.,   PENZATO AND    HESTER,    JJ.


        WRIT     DENIED.


                                                 VGW

                                                 AHP
                                                 CHH




COURT      OF   APPEAL,      FIRST    CIRCUIT




        DEP        CLERK OF COURT
                 FOR   THE    COURT